DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19-21, 23-24 is/are rejected under 35 U.S.C. 102(1)(10 as being anticipated by Elliot et al., U.S. Patent 5,279,436.
Regarding claim 1, Elliot discloses a shipping container comprising: a first panel (34) having a first edge (see Fig. 4), the first edge comprising at least one bore (at 60); a second panel having a second edge (see Fig. 4), the second edge comprising at least one bore (other of 60); an elongated structural reinforcing member (72) sized and shaped for positioning between the first and second edges (Fig. 4); and at least one connector pin (52) having two prongs, wherein the connector pin is sized and shaped such that a first prong of a connector pin is positionable within the bore of the first edge and a second prong of the connector pin is positionable within the corresponding bore of the second edge, such that the connector pin connects the first and second panels (Fig 4).  
Regarding claim 17, Elliot discloses wherein the at least one connector pin is formed of metal (col. 3, lines 30-31).  
Regarding claim 19, Elliot discloses a shipping container wherein the bores are through-holes (see Fig. 4).  
Regarding claim 20, Elliot discloses a shipping container wherein the bores extend in a direction substantially parallel to a direction in which the elongated structural reinforcing member extends (see Fig. 4).  
Regarding claim 21, Elliot discloses a shipping container wherein the first and second edges each further comprise a groove or pair of grooves adjacent the bore, to provide access to the bores (see Fig. 4).  
Regarding claim 23, Elliot discloses a shipping container wherein the bores and the connector pin are sized and shaped to provide secure attachment of the first and second panels in directions parallel to and perpendicular with the first and second panels.  The phrase “sized and shaped to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 24, Elliot discloses a shipping container wherein the bores comprise an interference feature (threads and nuts) to prevent movement of a connector pin positioned therein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., U.S. Patent 5,279,436.
Regarding claim 14, Elliot discloses a shipping container but does not specifically disclose wherein: the first and second edges each comprises a series of bores, and the at least one connector pin comprises a corresponding number of connector pins positionable within the series of bores, to connect the first and second panels along a length of the first and second edges.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple pins and bores for a larger structure, and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding claim 15, Elliot discloses a shipping container having an metal angle as a structural member, but does not specifically disclose a metal tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a tube rather than an angle to increase the strength.
Regarding claim 16 discloses a shipping container bur does not specifically disclose wherein the at least one connector pin has a u-shape.  It would have been obvious to utilize a u-shaped pin because it would perform in the same way, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 18, Elliot discloses a shipping container but does not specifically disclose a blind bore.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a blind bore because it would effectively attach the components.

Allowable Subject Matter
Claims 12, 13, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-37 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633